IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                          No. 00-50234
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                             Plaintiff-Appellee,
                                              versus


TONY EARL McGREW,

                                                                             Defendant-Appellant.

                       __________________________________________

                          Appeal from the United States District Court
                               for the Western District of Texas
                                  USDC No. P-98-CR-81-1-F
                       __________________________________________
                                       January 11, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Tony Earl McGrew has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738 (1967). McGrew has received a

copy of counsel’s motion and brief, but has filed no response. Our independent review of the

briefs and the record discloses no nonfrivolous issue for appeal with respect to the revocation of

McGrew’s probation. The appeal of the revocation is therefore dismissed. However, the record

shows that McGrew was not issued a personal invitation by the court to exercise his right to

allocution prior to sentencing as required by Fed. R. Crim. P. 32(c)(3)(C). See United States v.

Echegollen-Barrueta, 195 F. 3d 786, 789 (5th Cir. 1999). Therefore, McGrew’s sentence must

be vacated and the case remanded for resentencing after allocution. Echegollen, 195 F. 3d at 790.


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The appeal of the probation revocation is DISMISSED; counsel’s motion for leave to

withdraw is DENIED; the defendant’s sentence is VACATED; and the case is REMANDED for

the defendant to be resentenced after he has been afforded his right of allocution.




                                                 2